On July 13, 1989, the Defendant was sentenced to Count I, ten (10) years for Assault; Count II, twenty (20) years for Aggravated Assault; said sentences are to run consecutively with 137 days credit for time served. The defendant shall pay to the Clerk the sum of $20 for this conviction
On July 23,1992, the Defendant’s application for review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge Diane Barz. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he wished to proceed.
Mr. Walker informed the Division that he has a petition for post conviction relief pending. Mr. Walker was given the opportunity to proceed with the hearing at this time or if he wishes to wait until the post conviction has been completed, then he can move to dismiss the petition with permission to refile for sentence review after the post conviction relief matter is completed.
Mr. Walker requested that his application for sentence review be dismissed at this time and that he be allowed to refile for sentence review after the post conviction relief matter has been completed. The motion was granted and,
The matter is hereby dismissed.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.